Title: From George Washington to John Hancock, 21 September 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge Septmr 21st 1775

I have been in daily Expectation of being favoured with the Commands of the Honbl. Congress, on the Subjects of my two last Letters. The Season now advances so fast, that I cannot any longer defer laying before them, such farther Measures, as require their immediate Attention, & in which I wait their Direction.
The Mode, in which the present Army has been collected, has occasioned some Difficulty, in procuring the Subscription of both Officers & Soldiers to the Continental Articles of War. Their principal Objection has been, that it might subject them to a longer Service, than that for which they engaged, under their several provincial Establishments. It is in vain to attempt to reason away the Prejudices of a whole Army, often instill’d, &, in this Instance, at least encouraged by their Officers from

private & narrow Views. I have therefore forbore pressing them, as I did not experience any such Inconvenience from their Adherence to their former Rules, as would warrant the Risque of entering into a Contest upon it: More especially as the Restraints necessary for the Establishment of essential Discipline & Subordination, indisposed their Minds to every Change, & made it both Duty & Policy to introduce as little Novelty as possible. With the present Army, I fear, such a Subscription is impracticable. But the Difficulty will cease with this Army.
The Connecticut & Rhode Island Troops stand engaged to the first of December only, & none longer than to the 1st January. A Dissolution of the present Army therefore will take Place, unless some early Provision is made agst such an Event. Most of the General Officers are of Opinion, the greater Part of them may be re-inlisted for the Winter, or another Campaign, with the Indulgence of a Furlough to visit their Friends which may be regulated so as not to endanger the Service. How far it may be proper to form the new Army intirely out of the old for another Campaign, rather than from the Contingents of the several Provinces, is a Question which involves in it too many Considerations of Policy & Prudence, for me to undertake to decide. It appears to be impossible to draw it from any other Source, than the old Army for this Winter, & as the Pay is ample, I hope a sufficient Number will engage in the Service for that Time at least; but there are various Opinions of the Temper of the Men on the Subject, & there may be great Hazard in deferring the Tryal too long.
In the Continental Establishment, no Provision has been made for the Pay of Artificers, distinct from that of the common Soldiers; whereas under the Provincial, such as found their own Tools, were allowed 1/ ⅌ Diem advance & particular Artizans more. The Pay of the Artillery also now differs from that of the Province; the Men have less, the Officers more; & for some Ranks no Provision is made, as the Congress will please to observe by the List, which I have the Honour to inclose No. 1. These particulars, though seemingly inconsiderable, are the Source of much Complaint & Dissatisfaction, which I endeavour to compose in the best Manner I am able.
By the Returns of the Riffle Companies, & that Battalion, they appear to exceed their Establishment very considerably. I

doubt my Authority to pay these extra Men, without the Direction of the Congress: But it would be deemed a great Hardship wholly to refuse them, as they have been encouraged to come.
The Necessities of the Troops having required Pay, I directed that those of the Massachusetts should receive for one Month, upon their being mustered, & returning a proper Roll; but a Claim was immediately made for Pay by Lunar Months, & several Regiments have declined taking up their Warrants on this Account. As this Practice was intirely new to me, though said to be warranted by former Usage, here the Matter now waits the Determination of the Honbl. Congress. I find, in Connecticut & Rhode Island this Point was settled by Calendar Months; in Massachusetts, though mentioned in the Congress, it was left undetermined Which is also the Case of New Hampshire.
The Inclosure, No. 2, is a Petition from the Subalterns, respecting their Pay. Where there are only two of them in a Company, I have considered one, as an Ensign, & ordered him Pay as such, as in the Connecticut Forces. I must beg Leave to recommend this Petition to the Favour of the Congress; as I am of Opinion, the Allowance is inadequate to their Rank, & Service; & is one great Source of that Familiarity between the Officers & Men, which is so incompatible with Subordination & Discipline. Many valuable Officers of those Ranks, finding themselves unable to support the Character & Appearance of Officers, I am informed, will retire, as soon as the Term of Service is expired, if there is no Alteration.
For the better Regulation of Duty, I found it necessary to settle the Rank of the Officers, & to number the Regiments, and as I had not received the Commands of the Congress on the Subject, & the Exigence of the Service forbade any farther Delay: The General Officers were considered, as having no Regiments: An Alteration, which I understand, is not pleasing to some of them, but appeared to me, & others, to be proper, when it was considerd, that by this Means the whole Army is put upon one Footing, & all particular Attachments dissolved.
Among many other Considerations, which the Approach of Winter will demand, that of Cloathing appears to be one of the most important. So far as regards the Preservation of the Army from Cold, they may be deemed in a State of Nakedness. Many

of the Men have been without Blankets the whole Campaign, & those which have been in Use during the Summer, are so much worn, as to be of little Service. In order to make a suitable Provision in these Articles, & at the same Time to guard the Publick against Imposition, & Expence, it seems necessary to determine the Mode of continuing the Army; for should these Troops be cloath’d under their present Engagement, & at the Expiration of the Term of Service decline renewing it, a Sett of unprovided Men may be sent to supply their Places.
I cannot suppose it to be unknown to the Honorable Congress, that in all Armies it is an established Practice, to make an Allowance to Officers of Provisions & Forage, proportionate to their Rank; as such an Allowance formed no Part of the Continental Establishment, I have hitherto forbore, to issue the Orders for that Purpose: but as it is a received Opinion of such Members of the Congress, as I have had an Opportunity of consulting, as well as throughout the Army, that it must be deemed a Matter of Course, & implied in the Establishment of the Army, I have directed the following Proportion of Rations; being the same allowed in the American Armies last War.

          
            Major Genl
            15
          
          
            Brigadier General
            12
          
          
            Colonel
            6
          
          
            Lt Colonel
            5
          
          
            Major
            4
          
          
            Captain
            3
          
          
            Subaltern
            2
          
          
            Staff
            2
          
        
If these should not be approved by the Honorable Congress, they will please to signify their Pleasure as to the Alterations they would have made, in the whole or in Part.
I am now to inform the Honbl. Congress, that encouraged by the repeated Declarations of the Canadians & Indians, & urged by their Requests, I have detached Col. Arnold with 1000 Men to penetrate into Canada by Way of Kennebeck River, &, if possible, to make himself Master of Quebeck. By this Manoeuvre I proposed, either to divert Carlton from St Johns, which would leave a free Passage to General Schuyler, or, if this did not take Effect, Quebeck in its present defenceless State must fall into

his Hands an easy Prey. I made all possible Inquiry as to the Distance, the Safety of the Rout, & the Danger of the Season, being too far advanced, but found nothing in either to deter me from proceeding, more especially, as it met with very general Approbation, from all, whom I consulted upon it. But that nothing might be omitted, to enable me to judge of its Propriety, & probable Consequences, I communicated it, by Express, to General Schuyler, who approved of it in such Terms, that I resolved to put it in immediate Execution. They have now left this Place 7 Days, &, if favoured with a good Wind, I hope soon to hear of their being safe in Kennebeck River. For the Satisfaction of the Congress, I here inclose a Copy of the proposed Rout, No. 3. I also do myself the Honour of inclosing a Manifesto, which I caused to be printed here, & of which Col. Arnold has taken a suitable Number with him. This is the Inclosure No. 4. I have also forwarded a Copy of his Instructions (No. 5) from all which, I hope, the Congress will have a clear View of the Motives, Plan, & intended Execution, of this Enterprize, & that I shall be so happy, as to meet with their Approbation in it.
I was the more induced to make this Detachment, as it is my clear Opinion, from a careful Observation of the Movements of the Enemy, corroborated by all the Intelligence we receive by Deserters, & others, of the former of whom we have some every Day, that the Enemy have no Intention to come out, untill they are re-inforced. They have been wholly employed for some Time past, in procuring Materials for Barracks, Fuel, & making other Preparations for Winter. These Circumstances, with the constant Additions to their Works, which are apparently defensive, have led to the above Conclusion, & enabled me, to spare this Body of Men, where I hope they will be usefully & successfully employed.
The State of Inactivity, in which this Army has lain for some Time, by no Means corresponds with my Wishes, by some decisive Stroke to relieve my Country from the heavy Expence, its Subsistence must create. After frequently reconnoitring the Situation of the Enemy, in the Town of Boston, collecting all possible Intelligence, & digesting the whole, a Surprize did not appear to me wholly impracticable, though hazardous. I communicated it to the General Officers, some Days before. I called

them to a Council, that they might be prepared with their Opinions. The Result I have the Honour of sending in the Inclosure No. 6. I cannot say that I have wholly laid it aside; but new Events may occasion new Measures. Of this, I hope, the honbl. Congress can need no Assurance, that there is not a Man in America, who more earnestly wishes such a Termination of the Campaign, as to make the Army no longer necessary.
The Season advances so fast, that I have given Orders to prepare Barracks, & other Accomodations for the Winter. The great Scarcity of Tow Cloth in this Country, I fear, will totally disappoint us, on our Expectations of procuring Hunting Shirts. Govr Cooke informs me, few or none are to be had in Rhode Island, & Govr Trumbull gives me little Encouragement to expect many from Connecticut.
I have filled up the Office of Quarter Master General, which the Congress was pleased to leave to me, by the Appointment of Major Mifflin, which I hope, & believe, will be universally acceptable.
It gives me great Pain, to be obliged to sollicit the Attention of the Honorable Congress, to the State of this Army, in Terms which imply the slightest Apprehension of being neglected: But my Situation is inexpressibly distressing, to see the Winter, fast approaching upon a naked Army: The Time of their Service within a few Weeks of expiring, & no Provision, yet made for such important Events. Added to these, the Military Chest is totally exhausted. The Paymaster has not a single Dollar in Hand. The Commissary General assures me, he has strained his Credit for the Subsistance of the Army to the utmost. The Quarter Master General is precisely in the same Situation: And the greater Part of the Troops are in a State not far from Mutiny, upon the Deduction from their stated Allowance. I know not to whom I am to impute this Failure, but I am of Opinion, if the Evil is not immediately remedied & more punctuality observed in future, the Army must absolutely break up—I hoped I had expressed myself so fully on this Subject, both by Letter, & to those Members of the Congress, who honoured the Camp with a Visit, that no Disappointment could possibly happen: I therefore hourly expected Advice from the Paymaster, that he had received a fresh Supply, in Addition to the 172,000 Dollars, delivered him in August, & thought myself warranted to assure

the publick Creditors, that in a few Days they should be satisfied. But the Delay has brought Matters to such a Crisis, as admits of no farther uncertain Expectation. I have therefore sent off this Express, with Orders to make all possible Dispatch. It is my most earnest Request, that he may be returned with all possible Expedition, unless the Honbl. Congress have already forwarded, what is so indispensably necessary.
I have the Honour to be with the most sincere Respect & Regard Sir Your most Obed. & very Hbble Servt

Go: Washington

